Citation Nr: 1734026	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claims of service connection for carpal tunnel syndrome affecting the right and left wrists and, if so, whether the reopened claims may be granted.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a lumbar spine disability and, if so, whether the reopened claim may be granted.  

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a cervical spine disability and, if so, whether the reopened claim may be granted.  

4.  Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in January and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal was previously before the Board in January 2017, at which time the appeal included a claim of service connection for headaches.  The Board remanded the claims on appeal for additional evidentiary development, including obtaining any outstanding service and post-service treatment records and affording the Veteran a VA headaches examination.  The Veteran was afforded a VA headaches examination in February 2017 after which the Agency of Original Jurisdiction (AOJ) granted service connection for tension headaches.  Therefore, that issue is no longer on appeal.  As for the other development requested in the January 2017, the AOJ requested all outstanding service and post-service records from Moncrief Army Hospital but no additional, relevant records were obtained.  Therefore, the Board finds that the AOJ has substantially complied with the January 2017 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The issues of service connection for carpal tunnel syndrome affecting the left and right wrists, lumbar spine disability, and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT


1.  In a July 1995 rating decision, the AOJ denied service connection for chronic low back syndrome, a cervical spine disability, and carpal tunnel syndrome affecting the bilateral wrists; although notified of the denial, the Veteran did not initiate an appeal of the denial, and no pertinent exception to finality applies. 

2.  The evidence received since the July 1995 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a lumbar spine disability, cervical spine disability, and carpal tunnel syndrome affecting the bilateral wrists.  

3.  The most competent, credible, or probative evidence of record does not establish that the Veteran manifested or was diagnosed with diabetes mellitus during service or within his first post-service year or that his diabetes mellitus is otherwise related to his military service; nor may diabetes mellitus be otherwise presumed to have been incurred during service.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied service connection for chronic low back syndrome, a cervical spine disability, and carpal tunnel syndrome affecting the bilateral wrists is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.310, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claims for service connection for a lumbar spine disability, cervical spine disability, and carpal tunnel syndrome affecting the bilateral wrists.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2016).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Petitions to Reopen
Lumbar Spine, Cervical Spine, Bilateral Wrist Disabilities

In July 1995, the AOJ denied entitlement to service connection for chronic low back syndrome, a cervical spine disability, and carpal tunnel syndrome affecting both wrists.  At that time, the AOJ considered the Veteran's service treatment records (STRs) which showed the Veteran was treated for acute back pain, neck pain, and carpal tunnel syndrome affecting the right wrist on separate occasions during service.  The AOJ also considered VA examination reports dated March and June 1995 which revealed the Veteran's right and left hand and cervical spine were normal on clinical examination, but that x-rays of the lumbar spine revealed spondylolysis which the AOJ construed as a congenital or developmental defect.  Based on the foregoing, the AOJ denied the Veteran's claims on the basis that there was no evidence that the claimed disabilities were chronic, as they were normal during the VA examination.  See August 2009 VCAA letter.  

The record reflects that the July 1995 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  Although notified of the denial, the Veteran did not initiate an appeal.  Moreover, no pertinent exception to finality applies, as evidence that can be construed as new and material evidence relevant to the lumbar spine, cervical spine, and carpal tunnel syndrome disabilities were not received during the one year appeal period following the July 1995 rating decision, and no additional relevant service records (which warrant reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  With respect to the Veteran's service treatment and personnel records, the Board notes that, while additional service records have been received since July 1995, a careful review of those records reveals that they do not contain any new, relevant information regarding the disabilities on appeal, which was not considered at the time of the July 1995 rating decision. 

Accordingly, the July 1995 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is also required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

Since the final July 1995 rating decision, the evidence that has been associated with the record includes VA treatment records which show the Veteran has complained of "carpal tunnel" pain that occurs intermittently, for which he has been advised to continue taking medication.  See e.g., April 2011 VA treatment record.  The Veteran was also afforded a VA spine examination in May 2011 during which he reported having constant pain and stiffness in his spine since service and he was diagnosed with chronic cervical strain and lumbar spondylosis, which the examiner opined was not likely related to his military service.  

The Board finds that the foregoing evidence is new, in that it was not of record at the time of the final July 1995 rating decision.  The evidence is also material because it relates to unestablished facts necessary to substantiate the Veteran's claims and raises a reasonable possibility of substantiating his claims, as it provides a current diagnosis of carpal tunnel syndrome and chronic cervical and lumbar spine disabilities.  Additionally, as discussed in the Remand below, while the May 2011 VA examiner provided a negative nexus opinion regarding the Veteran's lumbar and cervical spine disabilities, the opinion is deemed inadequate and, thus, triggers VA's duty to assist the Veteran by obtaining an adequate VA examination and opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for carpal tunnel syndrome affecting the bilateral wrists, a lumbar spine disability, and a cervical spine disability are reopened.  The merits of reopened claims are addressed in the Remand section of this decision.  

Service Connection Claim - Diabetes Mellitus

The Veteran is seeking service connection for diabetes mellitus.  The question before the Board is whether the Veteran's current diagnosis of type II diabetes mellitus is related to his military service.  

During the May 2011 VA examination, the Veteran reported that he was initially informed of having diabetes mellitus in 1980 but was not given medication for his disability until 2005.  He also reported serving near the Korean Demilitarized Zone (DMZ) during service, thereby raising the theory of entitlement to presumptive service connection based upon herbicide exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App 498, 506 (1995).  Certain chronic diseases, including diabetes mellitus and malignant tumors, may be service connected on a presumptive basis if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.308, 3.309.

VA regulations provide that certain diseases associated with exposure to herbicide agents, including type II diabetes mellitus, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 are met.  38 C.F.R. § 3.309.  In this regard, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 OR who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  

After careful review of the evidence, the Board finds the preponderance of the evidence is against the grant of service connection for diabetes mellitus. 

At the outset, the Board notes that, while the Veteran's service personnel records reflect that he served in Korea, the presumption of herbicide exposure does not apply in this case.  Indeed, while the Veteran served in Korea from July 1982 to July 1983, his service does not trigger the application of the presumptions of exposure to herbicides, as the presumption only applies to veterans who served in Korea from April 1, 1968 to August 31, 1971 or in Vietnam from January 9, 1962 to May 7, 1975 for Vietnam.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iv).  There is no other competent evidence of record that shows the Veteran served in Vietnam or during the established timeframes in Korea to give rise to the presumption of herbicide exposure; nor is there any evidence establishing that the Veteran was, in fact, directly exposed to herbicides during his military service.  Therefore, entitlement to service connection for diabetes mellitus as due to herbicide exposure is not established in this case.  

As for direct service connection, while the Veteran has asserted that he was told he had diabetes in 1980, the service treatment records do not contain any evidence or other indication that his diabetes mellitus was initially manifested or diagnosed during service.  The post-service treatment records also fail to establish that the Veteran was diagnosed during service or during his first post-service year.  The Board acknowledges that the post-service records do not clearly identify when the Veteran was initially diagnosed with diabetes; however, the Board finds probative that the first time a diagnosis of diabetes mellitus is reflected in the record is in an August 2005 private treatment record, which does not reflect that the Veteran's medical history included a diagnosis of diabetes but, instead, reflects that the Veteran was advised to begin medication and to record his blood sugar levels at that time.  This evidence tends to weigh against a finding that the Veteran was diagnosed with diabetes prior to August 2005, as the treatment records do not reflect that his diabetes was uncontrolled when he first received treatment despite not having been prescribed medication until that time.  

Notably, the Veteran has not submitted or identified any lay or medical evidence showing he was diagnosed with diabetes prior to August 2005.  In this context, the Board also notes that, while the Veteran is competent to report the nature and onset of his symptoms, his statements are not considered competent to establish a diagnosis of diabetes in 1980 or to establish a nexus between his current diagnosis and military service, as diabetes is an internal medical process, the etiology of which is beyond an immediately observable cause-and-effect relationship.  

Given the foregoing, it is unnecessary to seek a medical opinion in this case as there is no competent evidence of an in-service event to which the Veteran's current diagnosis of diabetes mellitus may be associated.

Accordingly, the preponderance of the evidence is against a finding that the Veteran was exposed to an herbicide agent in service, that he manifested or was diagnosed with diabetes mellitus in service or within the first post-service year, or that any competent evidence establishes a link between his diabetes and military service.  Therefore, a basis upon which to grant service connection for diabetes mellitus is not shown in this case and, as such, the Veteran's claim is denied.  


ORDER

Entitlement to service connection for diabetes mellitus is denied.  


REMAND

As for the reopened claims of service connection for carpal tunnel syndrome affecting the bilateral wrists, a lumbar spine disability, and a cervical spine disability, there is evidence showing the Veteran has a diagnosis of, or at minimum, recurrent symptoms of, carpal tunnel syndrome.  See April 2011 VA treatment record.  

Given the evidence suggesting a current disability and the evidence showing treatment for carpal tunnel syndrome during service, as well as the credible lay evidence of continued symptoms during service, the Board finds a VA examination is needed to determine if the Veteran, in fact, has a current diagnosis of carpal tunnel syndrome affecting both wrists and, if so, whether the current disabilities are related to his military service.  

As for the lumbar and cervical spine disabilities, while the May 2011 VA examiner opined that the Veteran's current chronic cervical strain and lumbar spondylosis are less likely as not related to his military service, the rationale provided in support of his opinion is inadequate.  Indeed, the VA examiner noted that he reviewed the claims file but could not find evidence showing treatment for the spine during service.  However, the STRs show the Veteran complained of low back pain that had persisted for two days in March 1986, which resulted in a diagnosis of musculoskeletal low back pain and, while not of record, the July 1995 rating decision reflects that STRs showed the Veteran also complained of neck pain that had persisted for two days, which is accepted as competent and credible evidence.  

Given that the May 2011 VA examiner was not aware of all relevant facts, the opinion is deemed inadequate, thereby necessitating another remand for an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran VA examination(s) to obtain an opinion regarding the nature and etiology of the claimed bilateral wrist carpal tunnel syndrome, lumbar spine, and cervical spine disabilities.  

All indicated tests and studies should be conducted, including electrodiagnostic studies and x-rays, to confirm the presence of the claimed disabilities.  

a. After examining the Veteran and reviewing the record, the examiner must identify if the Veteran has manifested/been diagnosed with carpal tunnel syndrome affecting the right or left wrist since July 2009 (the date he filed his service connection claim).  

b. If so, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel syndrome was incurred in or caused by active service?  

In answering the foregoing, the examiner should specifically consider and discuss the Veteran's documented in-service complaints for right wrist pain and treatment for carpal tunnel syndrome.  See service treatment records dated August and September 1984, June 1992, August, October, and December 1994.  The examiner should also consider the Veteran's competent assertions regarding the onset and continued nature of his symptoms since service.  

c. The examiner should also identify any cervical lumbar spine disabilities the Veteran has manifested/been diagnosed with since July 2009 (the date he filed his service connection claim), including lumbar spondylosis which was diagnosed at the May 2011 VA examination. 

d. Then, with respect to each cervical and lumbar spine disability identified above, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any identified lumbar spine disability was incurred in or caused by active service? 

In answering the foregoing, the examiner should specifically consider and discuss the Veteran's documented in-service complaints related to his neck and low back.  See March 1986 service treatment record.  The examiner should also consider the Veteran's competent assertions regarding the onset and continued nature of his symptoms since service.  
e. Each opinion should be supported by a rationale and a discussion of the facts and medical principles involved.  

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


